DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on September 02, 2022 to the non-final Office action of June 02, 2022 is acknowledged.  The Office action on the currently pending claims 1-6, 8-12, and 14-20 follows.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “interior compartment” that is provided between the frame, the “first mounted side assembly”, and the “second mounted side assembly” as claimed in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Based on figure 8 of Applicant’s figures, the “electronics cavity” 18, which is believed to be the claimed “interior compartment”, is a cavity that is formed in the frame 12 itself, so it is not clear how the compartment can be between the frame, the “first mounted side assembly”, and the “second mounted side assembly” as claimed in claim 20.  For the purposes of examination, the “interior compartment” of claim 20 was interpreted to be properly rejected should any of the prior art references also teach a frame with an interior space within the frame itself, just like in Applicant’s disclosure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections

Claims 1, 19, and 20 are objected to because of the following informalities:  
Claim 1 Lns.7-9 and Claim 19 Lns.8-9 and Claim 20 Lns.9-10: the clause “the number of digital side assemblies, the number of static side assemblies, and the number of cover side assemblies” should be amended to recite “[the]--a-- number of digital side assemblies, [the]--a-- number of static side assemblies, and [the]--a-- number of cover side assemblies” in order to establish the proper antecedent basis for the claim limitations (i.e., in the claim set of 09/02/2022, each instance of the clause “a number of” for the “digital side assemblies”, “static side assemblies”, and “cover side assemblies” was deleted).
Claim 1 Lns.9 and 11, and Claim 19 Lns.9 and 11: the clauses “…the ‘first selected side assembly’…” and “…the ‘second selected side assembly’…” should be amended to recite “…a ‘first selected side assembly’…” and “…a ‘second selected side assembly’… ” for antecedent reasons.
Claim 20 Lns.10 and 12-13: the clauses “the ‘first mounted side assembly’…” and “the ‘second mounted side assembly’…” should be amended to recite “a ‘first mounted side assembly’…” and “a ‘second mounted side assembly’…” for antecedent reasons.
Claim 20 Ln.16: the clause “said second given side assembly defines” should be amended to recite “said second mounted side assembly defines” in order to correct the typographical error.  For the purposes of examination, the clause was interpreted as “said second mounted side assembly defines”
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims.  Appropriate correction is required.

Double Patenting

The Office notes that the potential obviousness double patenting in view of the US Patent No. 10,925,174, US Patent No. 10,716,224, and/or US Patent No. 10,716,224 in view of Barnes (US 20120224116) (as previously rejected in the non-final Office action of 06/02/2022) will be held in abeyance until indication of allowable subject matter.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnes (US 20120224116).
Regarding claim 1, Barnes discloses (Figs.1-2):
An interchangeable display assembly system, said system comprising: digital side assemblies (14), each comprising an electronic display ([0031]: the LCD display panel defines the electronic display); static side assemblies (12), each comprising a poster cavity configured to accept signage ([0031], [0034], and [0053]: there is some sort of poster cavity to allow a static advertisement/image to be placed between the chassis 40a,b and frame 30); cover side assemblies (30); and a frame (24) configured to interchangeably accept ([0005]-[0006] and [0033]) any selected one of a number of digital side assemblies (14), a number of static side assemblies (12), and a number of cover side assemblies (30) (a “first selected side assembly”) (See Figure Below) at a first side (See Figure Below) thereof and any other one of the number of digital side assemblies (14), the number of static side assemblies (12), and the number of cover side assemblies (30) (a “second selected side assembly”) (See Figure Below) at a second side (See Figure Below) thereof to define an assembled display unit (See Figs.1-2); wherein said first selected side assembly is positioned back-to-back ([0059]) with said second selected side assembly at said frame (24); wherein each of said first selected side assembly and said second selected side assembly are configured for movement relative to said frame (24) between a first position ([0053] and Figs.1-2: the closed state defines the “first position”) adjacent to said frame (24) and a second position hinged away ([0053] and Figs.1-2: the open position via hinges will define the “second position”) from said frame (24) to permit access to an interior (the space inside of frame 24 that is accessible via the apertures in 40A and B will define the “interior” of the frame 24) of said frame (24) (Figs.1-2 and [0053]: when either one or both the first selected side assembly and second selected side assembly are in the open position, a user has access to the interior space of the frame).

See next page→

    PNG
    media_image1.png
    949
    909
    media_image1.png
    Greyscale

Regarding claim 19, Barnes discloses (Figs.1-2):
An interchangeable display assembly system, said system comprising: digital side assemblies (14), each comprising an electronic display ([0031]: the LCD display panel defines the electronic display); static side assemblies (12), each comprising a poster cavity configured to accept signage ([0031], [0034], and [0053]: there is some sort of poster cavity to allow a static advertisement/image to be placed between the chassis 40a,b and frame 30); cover side assemblies (30); and a frame (24) configured to interchangeably accept ([0005]-[0006] and [0033]), in a moveable fashion ([0050]: the brackets 52 permit the frame to movably interchange a digital side assembly 14 with a static side assembly, or vice-versa), any one of a number of digital side assemblies (14), a number of static side assemblies (12), and a number of cover side assemblies (30) (a “first accepted side assembly”) (See Figure of Claim 1) at a first side (See Figure of Claim 1) thereof and any other one of the number of digital side assemblies (14), the number of static side assemblies (12), and the number of cover side assemblies (30) (a “second accepted side assembly”) (See Figure of Claim 1) at a second side (See Figure of Claim 1) thereof to define a standalone display assembly unit (See Figs.1-2), the frame (24) defining an interior portion (Fig.2: the interior space of 24 that is accessible via the apertures formed on 40A and B) between said first accepted side assembly and said accepted side assembly; wherein said first accepted side assembly defines a first forward face which faces a first direction (See Figure of Claim 1: the forward face of the first accepted side assembly faces a front/first direction) and said second accepted side assembly defines a second forward face (See Figure of Claim 1: the forward face of the second accepted side assembly faces a rear/second direction, which is opposite to the first direction) which faces a second direction opposite said first direction; wherein each of said first accepted side assembly and said second accepted side assembly are accepted at said frame (24) in a manner which permits movement ([0053]: the “one or more hinge” will permit movement) between a closed position ([0053] and Fig.1) where said interior portion (Fig.2: the interior space of 24 that is accessible via the apertures formed on 40A and B) is enclosed (See Fig.1) and an open position ([0053]: when the hinge is moved to the open position) where said interior portion (Fig.2: the interior space of 24 that is accessible via the apertures formed on 40A and B once the device is in the open position) is accessible.
Regarding claim 5, Barnes further discloses:
Wherein: each of said number of static side assemblies (12) comprise a cover layer (40A and/or B) forming part of said poster cavity ([0031], [0034], and [0053]: there is some sort of poster cavity to allow a static advertisement/image to be placed between the chassis 40a,b and frame 30) and configured to permit viewing of the signage ([0031]) through said cover layer (40A and/or B) (Fig.2: the signage can be viewed through the light source 42 and the apertures in the cover layer 40A,B).
Regarding claim 6, Barnes further discloses:
Wherein: each of said number of cover side assemblies (30) are configured to obfuscate a view therethrough (Figs.1-2, [0043], and [0050]: the cover side assembly 30 works along with the digital side assembly 14 and/or with the static side assembly 12 so that a user cannot see straight through/obfuscate the view of the interior structure of the frame 24).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 20120224116) in view of Dunn (US 20150319882).
Regarding claim 2, Barnes does not explicitly disclose:
Wherein: each of said number of digital side assemblies comprise a cover panel located forward of said electronic display and configured to permit viewing of images displayed at said electronic display through said cover panel.
Dunn however teaches (Figs.1-4):
Each of said number of digital side assemblies (1000) comprise a cover panel (200) located forward (See Fig.3) of said electronic display (210) and configured to permit viewing of images (Figs.2-3: the images/pictures displayed by the electronic display 210 will be seen through the cover panel 200) displayed at said electronic display (210) through said cover panel (200).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Dunn to modify the device of Barnes such that each of said number of digital side assemblies comprise a cover panel that is provided in front of the electronic display to permit viewing of images displayed at said electronic display through said cover panel, as claimed, in order to provide a space efficient digital side assembly as suggested by Dunn ([0022]) (i.e., the display side assembly will utilize flat panel displays, which will allow a manufacturer to produce a digital side assembly with a compact width/thickness size and thus making it more optimal for transport and installation/removal).
Regarding claim 3, Dunn further teaches:
Wherein: each of said number of digital side assemblies (1000) comprise a backlight (220) located rearward (See Fig.3) of said electronic display (210).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Dunn to further modify the device of modified Barnes such that each digital side assembly comprises a backlight that is located rearward of the electronic display, as claimed, in order to achieve the space efficient digital side assembly as discussed in claim 2 above.
Regarding claim 4, Barnes further discloses:
Wherein: each electronic display ([0031]: the LCD display panel defines the "electronic display") of each of said number of digital side assemblies (14) comprise a liquid crystal display ([0031]).
Regarding claim 20, Barnes discloses (Figs.1-2):
An interchangeable display assembly system, said system comprising: digital side assemblies (14), each comprising an electronic display for displaying images ([0031]: the LCD display panel defines the electronic display for displaying images); static side assemblies (12), each comprising a cover layer (40A and/or B) forming part of a poster cavity configured to accept signage for viewing ([0031], [0034], and [0053]: there is some sort of poster cavity to allow a static advertisement/image to be placed between the cover layer 40a,b and frame 30); cover side assemblies (30) configured to block a view therebeyond (Figs.1-2, [0043], and [0050]: the cover side assembly 30 works along with the digital side assembly 14 and/or with the static side assembly 12 so that a user cannot see straight through the frame 24 like a through-hole); and a frame (24) configured to interchangeably accept ([0005]-[0006] and [0033]), in a moveable fashion ([0050]: the brackets 52 permit the frame to movably interchange a digital side assembly 14 with a static side assembly, or vice-versa), any one of a number of digital side assemblies (14), a number of static side assemblies (12), and a number of cover side assemblies (13) (a “first mounted side assembly”) (See Figure of Claim 1: the “First Selected Assembly” is the “First Mounted Side Assembly”) at a first side (See Figure of Claim 1) thereof and any other one of the number of digital side assemblies (14), the number of static side assemblies (12), and the number of cover side assemblies (30) (a “second mounted side assembly”) (See Figure of Claim 1: the “Second Selected Assembly” is the “Second Mounted Side Assembly”) at a second side (See Figure of Claim 1) thereof which opposes (See Figure of Claim 1 and [0059]) said first side to define an assembled unit (See Figs.1-2); wherein said first mounted side assembly defines a front face of said assembled unit which faces a first direction and said second mounted side assembly defines a rear face of said assembled unit which faces a second direction opposing said first direction (See Figure of Claim 1: the first mounted side assembly defines a front face for the unit which faces the forward/first direction, and the second mounted side assembly defines the rear face for the unit which faces the back/rear/second direction); wherein said assembled unit comprises an interior compartment (Fig.2 and [0053]: the space formed in 24 that is accessible via the apertures formed in 40A,B when either one or both the first mounted side assembly and second mounted side assembly are in the open position via hinges) between said frame (24), said first mounted side assembly, and said second mounted side assembly (Fig.2 and [0053]: the interior space of 24 which defines the “interior compartment” is located in the same location as the “electronics cavity” 18, which is believed to be the claimed “interior compartment”, of Applicant’s disclosure, and thus allowing the interior space of 24 to also be interpreted as being between the frame 24, the first mounted side assembly, and the second mounted side assembly), wherein movement ([0053]: the “one or more hinge” permits movement for both mounted side assemblies) of either or both of said first mounted side assembly and said second mounted side assembly from a first position (Fig.1 and [0053]: the closed position) to a second position ([0053]: the open position) is configured to permit access to said interior compartment (Figs.1-2, [0053], and [0059]: when one or both of the mounted side assemblies are moved from the closed/first position to the open/second position, a user has access to the interior compartment formed in the frame 24 via the apertures formed in 40A,B).
However, Barnes does not explicitly disclose:
An electronic display for displaying images located rearward of a cover panel.
Dunn however teaches (Figs.1-4):
An electronic display (210) for displaying images located rearward (See Fig.3) of a cover panel (200).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Dunn to modify the device of Barnes such that the electronic display has a cover panel that is placed in front of the electronic display so that the electronic display displays images reward the cover panel, as claimed, in order to provide a barrier that can better protect the electronics display from damages (i.e., the cover panel will act as a shielding layer).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 20120224116) in view of DeMars (US 20160242329).
Regarding claim 8, Barnes does not disclose:
Wherein: each of said number of digital side assemblies comprise: at least a portion of a closed loop airflow pathway for circulating gas; and at least a portion of an open loop airflow pathway for ambient air.
See next page→
DeMars however teaches (Figs.1, 4, 8, and 22):
Wherein: each of said number of digital side assemblies (See Fig.22) comprise: at least a portion of a closed loop airflow pathway ([0083]: the pathway that air/gas 700 travels is the “closed loop airflow pathway”) for circulating gas ([0083]); and at least a portion of an open loop airflow pathway ([0083]: the pathway that air/fluid 400 travels is the “open loop airflow pathway”) for ambient air ([0092]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of DeMars to modify the device of Barnes such that each of said number of digital side assemblies comprise at least a portion of a closed loop airflow pathway that circulates gas and at least a portion of an open loop airflow pathway for ambient air, as claimed, in order to provide cooling means for the digital side assemblies that will better ensure that the assemblies do not overheat and break when mounted to the frame, and thus improve the overall usable life.
Regarding claim 9, DeMars further teaches:
Wherein: each of said number of digital side assemblies (See Fig.22) comprise: a channel (102) configured to accept the ambient air ([0092]) and forming at least part of said open loop airflow pathway ([0083]: the pathway that air/fluid 400 travels is the “open loop airflow pathway”); and a second channel ([0083]: any one or all of the gas pathways of the heat exchanger 100 defines the “second channel”) configured to accept the circulating gas ([0083]) and forming at least part of said closed loop airflow pathway ([0083]: the pathway that air/gas 700 travels is the “closed loop airflow pathway”).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to further utilize the above teaching of DeMars to further modify the device of modified Barnes such that each digital side assembly comprises a channel that accepts the ambient air and forms at least part of the open loop airflow pathway, and such that it has a second channel that accepts the circulated gas and forms at least part of the closed loop airflow pathway, as claimed, in order to achieve the improved usable life as discussed in claim 8 above.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 20120224116) and DeMars (US 20160242329) as applied to claim 9 above, and further in view of Dunn (US 20150009627).
Regarding claim 10, modified Barnes does not explicitly teach:
Wherein: said frame defines at least a portion of a cavity configured to accept the circulating gas and forming at least part of said closed loop airflow pathway.
Dunn however teaches (Figs.2-4):
Wherein: said frame (See Figure Below) defines at least a portion of a cavity (30) configured to accept the circulating gas (20) and forming at least part of said closed loop airflow pathway (Fig.3 and [0020]: the pathway of 20 define the “closed loop airflow pathway”).

See Figure Below→

    PNG
    media_image2.png
    389
    867
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Dunn to further modify the device of Barnes such that the frame defines at least a portion of a cavity to accept circulating gas and forms at least part of the closed loop airflow pathway, as claimed, in order to provide an efficient cooling system that can better ensure that the assemblies mounted to the frame do not overheat as taught by Dunn ([0003]).
Regarding claim 11, Dunn further teaches:
An electronics plate (31) extending from said frame (See Figure of Claim 1) and within the cavity (30), wherein said electronics plate (31) is configured to receive a plurality of electronic components (35).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Dunn to further modify the device of modified Barnes such that it has an electronics plate that extends from the frame and placed within the cavity so that the electronics plate receives a plurality of electronic components, as claimed, in order to provide a simple and efficient arrangement that can effectively cool the electronic components in the frame as taught by Dunn ([0003] and [0022]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 20120224116) in view of Dunn (US 20150009627).
Regarding claim 12, Barnes does not disclose:
An open loop fan mounted at a first location of said frame and configured to force ambient air through an open loop airflow pathway when activated; and a closed loop fan mounted at a second location of said frame and configured to force circulating gas through a closed loop airflow pathway when activated.
Dunn however teaches (Figs.2-4):
An open loop fan (200) mounted at a first location (Figs.2-3) of said frame (See Figure of Claim 10) and configured to force ambient air ([0020]) through an open loop airflow pathway (Fig.3: the pathway of 10 and/or 15 defines the “open loop airflow pathway”) when activated; and a closed loop fan (200) mounted at a second location (See Figs.2-4) of said frame and configured to force circulating gas (20) through a closed loop airflow pathway (Figs.3-4: the pathway of 20 defines the “closed loop airflow pathway”) when activated.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Dunn to modify the device of Barnes such that it has an open loop fan that is mounted at a first location of the frame and a closed loop fan that is mounted at a second location of the frame, as claimed, in order to provide an efficient cooling system that can better ensure that the assemblies mounted to the frame do not overheat as taught by Dunn ([0003]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 20120224116) in view of Hillstrom (US 6125565).
Regarding claim 14, Barnes does not explicitly disclose:
Pins configured to extend through a portion of said hinging elements.
Hillstrom however teaches (Figs.3 and 7-9):
Pins (Col.10 Lns.4-6 and Figs.3 and 7-9: either the “rivets” or “fasteners” can reasonably read on the “pins” that will extending through the hinge in order to connect to the door 100 to the frame 22) configured to extend through a portion of said hinging elements (112).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Hillstrom to modify the device of Barnes such that it has pins that are configured to extending through a portion of the hinging elements, as claimed, in order to securely mount the hinging elements to the frame.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 20120224116) in view of Idems (US 20110058326).
Regarding claim 15, Barnes does not explicitly teach:
Wherein: the frame is configured for installation at a sidewalk.
See next page→
Idems however teaches (Figs.1-3):
The frame (18) is configured for installation at a sidewalk ([0005]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Idems to modify the device of Barnes such that the frame is configured for installation at a sidewalk, as claimed, in order to provide the display system of Barnes with a higher degree of flexibility for marketers due to the greater number of applications that the display system can be implemented as taught by Idems ([0005]).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Examiner’s Note: Regarding claim 15, the limitations of the claim are directed to the intended use of the interchangeable display assembly system, and inasmuch as it imparts any additional structure and absent any evidence to the contrary, the interchangeable display assembly system of Barnes as modified by Idems is capable of acting in a manner as recited in the claim. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 18, Barnes does not disclose:
At least one fan mounted to said frame.
Idems however teaches (Figs.1-3):
At least one fan (32) mounted to said frame (18).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Idems to modify the device of Barnes such that the frame comprises at least one fan, as claimed, in order to provide ventilation means that will better prevent the frame and the assemblies coupled to the frame from overheating as taught by Idems ([0039]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 20120224116) in view of Fahs (US 5132666).
Regarding claim 16, Barnes does not disclose:
Wherein: the frame is configured for installation at a roof of a vehicle.
Fahs however teaches (Figs.1-4):
Wherein: the system (10) is configured for installation at a roof (See Fig.3) of a vehicle (30).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Fahs to modify the devices of Barnes such that the frame is configured for installation at a roof of a vehicle, as claimed, since it is known in the art that a display apparatus can be used on the roof of a vehicle in order to display desired information as taught by Fahs (Col.1 Lns.64-68-Col.2 Lns.1-15).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Examiner’s Note: Regarding claim 16, the limitations of the claim are directed to the intended use of the interchangeable display assembly system, and inasmuch as it imparts any additional structure and absent any evidence to the contrary, the interchangeable display assembly system of Barnes as modified by Fahs is capable of acting in a manner as recited in the claim. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 17, Barnes does not disclose:
Wherein: the frame is configured for installation at a vehicle.
Fahs however teaches (Figs.1-4):
Wherein: the frame (10) is configured for installation at a vehicle (30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the above teaching of Fahs to modify the device of Barnes such that the frame is configured for installation at a vehicle, as claimed, in order to provide a system that can be easily mounted to the vehicle and allow a user to display a desired image as taught by Fahs (Col.1 Lns.36-39 and 57-61).

See next page→
Response to Arguments

Applicant’s arguments filed on September 02, 2022 have been fully considered, but have been found unpersuasive.  Regarding amended claim 1, Applicant argues that the Barnes reference no longer anticipates the amended claim because the reference, at best, “teaches side-to side, angled units” whereas the claim is now directed to a back-to-back configuration.
The Office has fully considered the above argument, but respectfully and directs Applicant’s attention to amended claim 1.  The Office asserts that the amended claim is still broad in that the claim encompasses a scope in which the “first selected side assembly” and the “second selected side assembly” are the same display type (i.e., they can both be digital side assemblies, both static side assemblies, or both cover assemblies).  Furthermore, the amended claim does not exclude the frame from having both a cover assembly and a digital or static display on the front of the frame and another cover assembly and another digital or static display on the rear of the frame.  Using this interpretation, the Office now directs Applicant’s attention to figures 1-2 and paragraphs [0053] and [0059] of the Barnes reference.  Figure 2 and paragraphs [0053] and [0059] clearly teach, at least, two “cover side assemblies” (30) that are placed in a back-to-back configuration and are movable relative to the frame (24) via one or more hinges.  Furthermore, paragraphs [0043] and [0053] of the Barnes reference teaches that the “cover side assembly” (30) can be used with both the “digital side assembly” (14) and the “static side assembly” (12) .  In fact, paragraph [0043] of the Barnes reference discloses that the “cover side assembly” (30) is not necessary to arrive at the disclosed device, and thus providing further evidence that the “cover side assembly” (30) is a selected/modular component that can be removably coupled to the frame (24) via the hinges ([0053])
In other words, the Barnes refence discloses a structure that is consistent with the broadest reasonable interpretation provided above (i.e., a frame that supports a display type in a back-to-back configuration, and the display type being the same) for amended claim 1 (and thus also independent claims 19 and 20 by association).  For the reasons provided above, Applicant’s argument that the Barnes reference no longer anticipates amended claim 1 is believed to be in error.
The Office notes that the rejections for amended independent claims 19 and 20 are also proper for the same reasons provided above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
See next page→
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN S SUL/Primary Examiner, Art Unit 2835